NO. 07-11-00490-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL B

                             SEPTEMBER 26, 2012
                        _____________________________


                         ALEX CHRISTOPHER WILLIAMS,


                                   Appellant
                                     v.


                             THE STATE OF TEXAS,


                                    Appellee
                        _____________________________

              FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 21,641-B; HONORABLE JOHN B. BOARD, PRESIDING
                        _____________________________

                             Memorandum Opinion
                        _____________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Alex Christopher Williams appeals  his  conviction  for  possessing  a
controlled substance (methamphetamine) in an amount of less  than  one  gram
and contends that the trial court erred in failing to grant  his  motion  to
suppress the evidence.  The evidence was discovered in his vehicle, and  the
search was conducted without a warrant.  We affirm.


      Background
      On  June  8,  2010,  Sergeant  William  Cole  of  the  Randall  County
Sheriff's Office  was  conducting  surveillance  on  appellant  pursuant  to
information received from a reliable confidential informant  that  appellant
was selling methamphetamine and had  the  substance  in  his  vehicle.   The
vehicle was described as a white Lincoln Navigator, and Cole was also  given
a location where appellant was living.   At  the  described  location,  Cole
observed  appellant,  whose  picture  he  had,  get  into  a  white  Lincoln
Navigator and drive off.  Cole followed appellant  and  saw  him  execute  a
turn without using his turn signal.  Because Cole  was  working  undercover,
he notified Corporal Victor  Bradic  of  the  traffic  violation  and  asked
Bradic to arrest appellant.  He  continued  to  follow  appellant  until  he
pulled into a self-serve Shell gas station.
      Bradic located appellant parked at the gas station.   Another  vehicle
was also parked at  that  station.   Yet,  the  occupants  of  neither  were
pumping any gas.  Nor was the second vehicle parked in a position to do  so.
 Bradic observed a man, Randall Woodard, get out of the  passenger  seat  of
the Navigator.  Woodard began to walk to the  second  vehicle  but  appeared
surprised when he noticed Bradic.  He then put his hands in his pockets  and
walked back to the open passenger door of the Navigator  and  put  his  hand
inside the door.  During this time, Bradic told Woodard  multiple  times  to
stop but he refused to do so until after returning  to  the  Navigator.   It
appeared to Bradic  that  Woodard  was  trying  to  hide  something  in  the
Navigator.
      Bradic handcuffed Woodard for Bradic's protection  and  then  informed
appellant he was being arrested for a traffic violation.  The Navigator  was
searched.  Part of a plastic baggie was seen wedged in  the  crease  between
the upper and lower portions of the front passenger seat.  When  the  baggie
was pulled out, it contained a substance that the  officer  believed  to  be
methamphetamine.   The vehicle  was  subsequently  towed  to  the  Sheriff's
Department where the search of the vehicle was  completed.   At  that  time,
officers found a yellow spray can with  a  false  bottom  that  contained  a
spoon, two glass pipes, a large  package  of  clear  baggies,  and  a  clear
baggie that contained a substance believed to be methamphetamine.
      Appellant moved to suppress the evidence discovered  in  his  vehicle.
The trial court denied  the  motion  upon  concluding  that  a  vehicle  was
involved and that probable  cause  existed  to  believe  that  it  contained
contraband.
      Discussion
      The standard of  review  is  well  known  and  needs  no  reiteration.
Instead, we refer the litigants to Ford  v.  State,  158 S.W.3d 488  (Tex.
Crim. App. 2005) for its explanation.  Next, and as  appellant  acknowledged
in his brief, "'. . . a vehicle may be searched on  the  basis  of  probable
cause to believe that it contains contraband although exigent  circumstances
do not exist to justify a warrantless search.'"  Curry v. State, 228 S.W.3d
292, 295 (Tex. App.-Waco 2007, pet. ref'd).  The existence of such  probable
cause "alone satisfies the automobile  exception  to  the  Fourth  Amendment
warrant requirement."  Dixon v. State, 206 S.W.3d 613, 619 n.25 (Tex.  Crim.
App. 2006), quoting Pennsylvania v. Labron, 518 U.S. 938,  940,  116 S. Ct.
2485, 735 L. Ed. 2d 1031 (1996).  And, in  assessing  whether  probable  cause
exists, we look at the totality of the circumstances to determine  if  there
is a fair probability that contraband or evidence will be  found.    Baldwin
v.  State,  278 S.W.3d 367,  371  (Tex.  Crim.  App.   2009).    Pertinent
circumstances include, among other things, information personally  known  to
law enforcement  officers  as  well  as  that  garnered  from  a  reasonably
trustworthy source.   Wiede v. State, 214 S.W.3d 17,  24  (Tex.  Crim.  App.
2007), citing South Dakota v. Opperman, 428 U.S. 364,  96 S. Ct. 3092,  49
L. Ed. 2d 1000 (1976).  Moreover, the officer undertaking the search need  not
be privy to all facts and circumstances giving rise to probable cause;  data
known by law enforcement officials as a collective and because of which  the
search ensued is also relevant.  Id. at 24.
      Here, Officer Bradic was directed to  stop  and  arrest  appellant  by
Officer Cole.  When that directive  was  made,  Cole  had  been  told  by  a
reliable informant that appellant dealt in drugs, was driving  a  particular
vehicle, and  had  drugs  within  that  vehicle  at  the  time.   Cole  then
conducted surveillance upon appellant and verified that he  (appellant)  was
driving the vehicle described by the informant.  To that,  we  add  Bradic's
own observations while arriving at the gas  station.   They  include  seeing
the suspect vehicle apparently parked by a gas pump and another parked  away
from a pump.  Instead of the occupants  in  either  vehicle  acquiring  gas,
someone from the suspect vehicle left it, walked towards the other car,  saw
Bradic approach in his squad car,  act  surprised,  return  to  the  suspect
vehicle despite being told to stop by Bradic, and appear to place  something
within that vehicle.  Bradic then saw the aforementioned plastic  baggie  in
the suspect vehicle.  More importantly, the circumstances Bradic  personally
witnessed occurred during a  time  when  he  was  authorized  to  conduct  a
legitimate traffic stop of both the suspect vehicle and its occupants.   The
totality of this evidence was enough to create a  fair  probability  that  a
drug transaction was occurring when Bradic arrived on  the  scene  and  that
drugs would be found in the vehicle ultimately searched.
      Because the trial court did not err in ruling as it did,  we  overrule
the issue before us and affirm the trial court's judgment.

                                        Brian Quinn
                                        Chief Justice

Do not publish.